UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-2045


KHALILAH JOHNSON,

                Plaintiff - Appellant,

          v.

UNITED PARCEL SERVICE, INC.,

                Defendant - Appellee,

          and

INTERNATIONAL BROTHERHOOD      OF   TEAMSTERS;    TEAMSTERS   LOCAL
UNION NO. 355,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:14-cv-04003-RDB)


Submitted:   February 17, 2017              Decided:   February 23, 2017


Before NIEMEYER, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Khalilah Johnson, Appellant Pro Se.      Jill Schultz Distler,
Emmett F. McGee, Jr., JACKSON LEWIS PC, Baltimore, Maryland, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Khalilah    Johnson      appeals        the    district       court’s    order

granting summary judgment to her employer on her retaliation

claim.     On appeal, we confine our review to the issues raised in

the   Appellant’s     brief.      See        4th    Cir.    R.   34(b).       Because

Johnson’s informal brief does not challenge the basis for the

district    court’s   disposition,      Johnson       has    forfeited     appellate

review of the court’s order.            See Williams v. Giant Food Inc.,

370 F.3d 423, 430 n.4 (4th Cir. 2004).                Accordingly, although we

grant Johnson leave to proceed in forma pauperis, we affirm the

district    court’s   judgment.         We     dispense      with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                         3